297 S.W.3d 603 (2009)
Mary Lisa LESKIW f/k/a/ Breihan, Appellant,
v.
Mark Allen BREIHAN, Respondent.
No. ED 92503.
Missouri Court of Appeals, Eastern District, Division One.
September 22, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2009.
M. Zane Yates, Brian May, Co-Counsel, Clayton, MO, for appellant.
Susan Hais, Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Mary Lisa Leskiw ("Leskiw") appeals from a Judgment and Order dismissing with prejudice her Motion to Determine Amounts Due and Owing. On appeal, she argues that the trial court erred in sustaining Mark Allen Breihan's ("Breihan") Motion to Dismiss Petition (Motion to Dismiss) because the doctrine of res judicata is not applicable and therefore the trial court lacked a basis for sustaining the Motion to Dismiss. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).